Title: To John Adams from Cresswell and Addams, 24 December 1816
From: Cresswell and Addams
To: Adams, John


				
					His Excellency J. Q. Adams Esqr. &c &c &c
					Doctors Commons 24th. Decr. 1816
				
				We have the Honor of your Excellency’s Letter of the 16th. Instant wherein You inform us that you have received Authority from the Secretary of State of the United States to adjust and settle our Accounts for Services authorized by the late Genl. Lyman on the public Account of the United States.We beg to make our best acknowledgments for the Trouble and Interest your Excellency has taken in the Affair and in consequence to transmit you our Bills of Costs in the Appeals of the Ann—P. Howland Mr.Eliza—Cumming Mr. Huron—Hill Mr.Othello—Territt Mr.Comet—Mix Mr.Fame—Ham Mr.the Cases in question as also Copies of the Papers printed for the Hearing of those Appeals which will fully inform your Excellency of their nature— We likewise send you a Statement of the general Account whereby the Balance now due to Us amounts to the Sum of £776.17.11 exclusive of any Interest your Excellency shall think proper to allow (these Bills having been due ever since the 15th. March 1810) but which matter of Interest We submit entirely to the liberal consideration of your Excellency and the Government you RepresentWe have the Honor to remain / Your Excellency’s Most Obdt. Hble Servts.
				
					Cresswell & Addams
				
				
			